 Fill in this information to identify the case:
 Debtor name        Ryan's Electrical Services, LLC.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA

 Case number
 (if known)                                                                                                    Check if this is an
                                                                                                                amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

        None

Identify the beginning and ending dates of the debtor's fiscal year,           Sources of revenue                             Gross revenue
which may be a calendar year                                                   Check all that apply.                          (before deductions
                                                                                                                              and exclusions


From the beginning of the
                                 From    01/01/2020      to   Filing date         Operating a business
fiscal year to filing date:
                                        MM / DD / YYYY                            Other                                              $750,000.00


For prior year:                  From    01/01/2019      to    12/31/2019         Operating a business
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                         $3,376,934.00


For the year before that:        From    01/01/2018      to    12/31/2018         Operating a business
                                        MM / DD / YYYY        MM / DD / YYYY      Other                                         $5,367,532.00

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


        None

      Creditor's name and address                             Dates            Total amount or value      Reasons for payment or transfer
                                                                                                          Check all that apply
3.1. Subject to continuing accounting & audit                 Multiple
      Creditor's name                                                                                        Secured debt
                                                                                                             Unsecured loan repayments
      Street
                                                                                                             Suppliers or vendors
                                                                                                             Services
                                                                                                             Other
      City                            State   ZIP Code




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 1
Debtor         Ryan's Electrical Services, LLC.                                    Case number (if known)
               Name

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.2. Van G Miller Family CharitableFoundation              1/2/2020;             $6,000.00
      Creditor's name                                      2/3/2020;                                   Secured debt

                                                           3/2/2020                                    Unsecured loan repayments
      Street
                                                                                                       Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.3. Beecher Firm                                          See                   $7,725.00
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet,                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.4. blueVine                                              See                  $19,434.34
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.5. United Fire Group                                     See                  $11,824.00
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.6. Well Mark Blue Cross Blue Shield of IA                See                  $24,337.60
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.7. Iowa Department of Revenue                            See                  $30,952.63
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.8. Internal Revenue Service Center                       See                   $6,026.06
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 2
Debtor         Ryan's Electrical Services, LLC.                                    Case number (if known)
               Name

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
 3.9. QuickBooks Payroll Service                           See                 $281,701.46
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.10. Echo Group, Inc.                                     See                  $38,655.87
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.11. Electrical Engineering & Equipment Co                See                  $46,444.18
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.12. Home Depot                                           See                  $14,346.06
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.13. SCI Communications, Inc.                             See                  $12,040.00
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.14. US Bank                                              See                   $7,500.00
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code

      Creditor's name and address                          Dates           Total amount or value    Reasons for payment or transfer
                                                                                                    Check all that apply
3.15. Woodside Business Park                               See                  $15,854.20
      Creditor's name                                      attached                                    Secured debt

                                                           creditor                                    Unsecured loan repayments
      Street
                                                           sheet.                                      Suppliers or vendors
                                                                                                       Services
                                                                                                       Other
      City                          State   ZIP Code




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 3
Debtor            Ryan's Electrical Services, LLC.                                             Case number (if known)
                  Name

         Creditor's name and address                                 Dates            Total amount or value        Reasons for payment or transfer
                                                                                                                   Check all that apply
3.16. Wright Express                                                 See                     $9,036.89
         Creditor's name                                             attached                                         Secured debt

                                                                     creditor                                         Unsecured loan repayments
         Street
                                                                     sheet.                                           Suppliers or vendors
                                                                                                                      Services
                                                                                                                      Other
         City                              State   ZIP Code

4.     Payments or other transfers of property made within 1 year before filing this case that benefited any insider

       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
       guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
       $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
       adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
       and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
       any managing agent of the debtor. 11 U.S.C. § 101(31).


           None

         Insider's name and address                                  Dates            Total amount or value        Reasons for payment or transfer
 4.1. Ryan and Carrie Etten
         Insider's name
         None, other than regular salary
         Street




         City                              State   ZIP Code

         Relationship to debtor
         Owner and spouse. Both Employees.

5.     Repossessions, foreclosures, and returns

       List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
       creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
       line 6.


           None

6.     Setoffs

       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
       an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
       the debtor owed a debt.


           None

Creditor's name and address                                   Description of the action creditor took                  Date action      Amount
                                                                                                                       was taken
Community State Bank                                          Offset bank account- amount unknown
Creditor's name

Street


                                                              Last 4 digits or account number: XXXX-
City                               State    ZIP Code




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 4
Debtor          Ryan's Electrical Services, LLC.                                             Case number (if known)
                Name


 Part 3:          Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.


         None

      Case title                             Nature of case                           Court or agency's name and address              Status of case
7.1. Community State Bank v.                                                          Iowa District Court Black Hawk County
      Ryan's Electrical Services,                                                     Name                                               Pending

      et. al.                                                                                                                            On appeal
                                                                                      Street
                                                                                                                                         Concluded

      Case number
      LACV139740
                                                                                      City                      State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

         None

 Part 4:          Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

         None

 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


         None

         Who was paid or who received the transfer?            If not money, describe the property              Dates               Total amount
                                                               transferred                                                          or value
 11.1. Beecher Law Firm                                                                                                                 $7,000.00

         Address

         620 Lafayette St. Suite 300
         Street
         PO Box 178

         Waterloo                    IA       50704
         City                        State    ZIP Code

         Email or website address



         Who made the payment, if not debtor?




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 5
Debtor          Ryan's Electrical Services, LLC.                                           Case number (if known)
                Name

         Who was paid or who received the transfer?            If not money, describe the property              Dates                Total amount
                                                               transferred                                                           or value
 11.2. Cutler Law Firm                                                                                          April 3, 2020           $4,000.00

         Address


         Street




         City                         State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?
         Ryan Etten

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


         None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.


         None

         Who received transfer?                                Description of property transferred              Date transfer      Total amount
                                                               or payments received or debts paid               was made           or value
                                                               in exchange

 13.1. Peddle                                                  2004 Chevy Colorado. All vehicle                 10/24/2019              $495.00
                                                               sales prices were FMV, due to bad
         Address                                               condition and need to dispose of.
         111 West 6th Street, Ste. 300
         Street


         Austin                       TX      78701
         City                         State   ZIP Code

         Relationship to debtor



         Who received transfer?                                Description of property transferred              Date transfer      Total amount
                                                               or payments received or debts paid               was made           or value
                                                               in exchange

 13.2. Peddle                                                  2012 Chevy Colorado. All vehicle                 10/24/2019             $1,265.00
                                                               sales prices were FMV, due to bad
         Address                                               condition and need to dispose of.
         111 West 6th Street, Ste. 300
         Street


         Austin                       TX      78701
         City                         State   ZIP Code

         Relationship to debtor




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Debtor          Ryan's Electrical Services, LLC.                                          Case number (if known)
                Name

         Who received transfer?                                   Description of property transferred       Date transfer     Total amount
                                                                  or payments received or debts paid        was made          or value
                                                                  in exchange

 13.3. Peddle                                                     2008 Chevy Colorado. All vehicles         12/2/2019              $925.00
                                                                  sales prices were FMV, due to bad
         Address                                                  condition and need to dispose of.
         111 West 6th Street, Ate. 300
         Street


         Austin                        TX       78701
         City                          State    ZIP Code

         Relationship to debtor



         Who received transfer?                                   Description of property transferred       Date transfer     Total amount
                                                                  or payments received or debts paid        was made          or value
                                                                  in exchange

 13.4. Unknown                                                    Ford Van. All vehicle sales prices        5/2/2019               $1,100.00
                                                                  were FMV, due to bad condition and
         Address                                                  need to dispose of.

         Street




         City                          State    ZIP Code

         Relationship to debtor



 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply


 Part 8:          Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

      diagnosing or treating injury, deformity, or disease, or

      providing any surgical, psychiatric, drug treatment, or obstetric care?

         No. Go to Part 9.
         Yes. Fill in the information below.

 Part 9:          Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

         No.
         Yes. State the nature of the information collected and retained

                  Does the debtor have a privacy policy about that information?
                   No.
                   Yes.




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 7
Debtor       Ryan's Electrical Services, LLC.                                               Case number (if known)
             Name

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

        No. Go to Part 10.
        Yes. Does the debtor serve as plan administrator?
               No. Go to Part 10.
               Yes. Fill in below:
                    Name of plan                                                                Employer Identification number of the plan

                    RES, LLC 401k (via John Hancock)                                            EIN:           –
                    Has the plan been terminated?
                     No
                     Yes
 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.


        None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

        None

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

        None

 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 8
Debtor       Ryan's Electrical Services, LLC.                                               Case number (if known)
             Name


 Part 12:       Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

 Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
  the medium affected (air, land, water, or any other medium).


 Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
  formerly owned, operated, or utilized.

 Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
  similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

        No
        Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

        No
        Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

        No
        Yes. Provide details below.

 Part 13:       Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

        None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                None

                Name and address                                                                    Dates of service

      26a.1. Small Business Resources                                                               From     1/01/2018        To     Present
                Name
                114 NW 5th St,
                Street


                Ankeny                                         IA         50023
                City                                           State      ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 9
Debtor            Ryan's Electrical Services, LLC.                                               Case number (if known)
                  Name

     26b.        List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
                 statement within 2 years before filing this case.

                     None

     26c.        List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                     None

                     Name and address                                                                 If any books of account and records are
                                                                                                      unavailable, explain why
         26c.1. Debtor
                     Name

                     Street




                     City                                          State       ZIP Code

     26d.        List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
                 financial statement within 2 years before filing this case.

                     None

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

          No.
          Yes. Give the details about the two most recent inventories.

          Name of the person who supervised the taking of the inventory                                  Date of           The dollar amount and basis
                                                                                                         inventory         (cost, market, or other basis)
                                                                                                                           of each inventory

          Alan Atwood, Procurement                                                                         12/31/2019

          Name and address of the person who has possession of inventory records

 27.1. Ryan's Electrical Services
          Name

          Street




          City                                                     State       ZIP Code

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
    or other people in control of the debtor at the time of the filing of this case.


Name                                          Address                                      Position and nature of any interest         % of interest, if any

Ryan Etten                                    5041 Southfork Lane                          Manager Member                                      100%
                                              Waterloo, IA 50701
29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
    members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

          No
          Yes. Identify below.

Name                                          Address                                      Position and nature of        Period during which position
                                                                                           any interest                  or interest was held




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 10
Debtor          Ryan's Electrical Services, LLC.                                          Case number (if known)
                Name

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

         No
         Yes. Identify below.

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.1. Ryan Etten                                     Salary                                   paid in
         Name                                         $150,000.00                              ordinary
         Street
                                                                                               course



         City                    State   ZIP Code

         Relationship to debtor
         Owner

         Name and address of recipient                Amount of money or description           Dates            Reason for
                                                      and value of property                                     providing the value


 30.2. Carrie Etten                                   Salary                                   paid in
         Name                                         $44,000.00                               ordinary
         Street
                                                                                               course



         City                    State   ZIP Code

         Relationship to debtor
         spouse of owner

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

         No
         Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

         No
         Yes. Identify below.




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 11
Debtor        Ryan's Electrical Services, LLC.                                           Case number (if known)
              Name


 Part 14:      Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 05/15/2020
            MM / DD / YYYY
X /s/ Ryan Etten                                                             Printed name Ryan Etten
   Signature of individual signing on behalf of the debtor

   Position or relationship to debtor Ryan Etten


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 12
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF IOWA
                                               WATERLOO DIVISION

  IN RE:   Ryan's Electrical Services, LLC.                                          CASE NO.

                                                                                     CHAPTER       11

                                                     Certificate of Service


I hereby certify that on the date reflected on this filing, the foregoing instrument was filed electronically with the Clerk of
Court using the CM/ECF system which sent notification of such filing to all registered users party to this case.

               /s/ Robert C. Gainer
                                         Type                 Date        Num            Memo                                             Account                           Split                     Debit   Credit
Beecher Firm
                                         Check                3/24/2020 ACH                                                               US Bank Checking                  Professional Fees                  7,725.00

blueVine
                                         Check                 2/7/2020   ACH                                                             US Bank Checking                  BlueVine                           2,221.07
                                         Check                2/14/2020   ACH                                                             US Bank Checking                  BlueVine                           2,221.07
                                         Check                2/21/2020   ACH                                                             US Bank Checking                  BlueVine                           2,221.07
                                         Check                2/28/2020   ACH                                                             US Bank Checking                  BlueVine                           2,221.07
                                         Check                 3/6/2020   ACH                                                             US Bank Checking                  BlueVine                           2,221.07
                                         Check                3/16/2020   ACH                                                             US Bank Checking                  BlueVine                           2,221.07
                                         Check                3/23/2020   ACH                                                             US Bank Checking                  BlueVine                           2,221.07
                                         Check                3/27/2020   ACH                                                             US Bank Checking                  BlueVine                           2,221.07
                                         Check                 4/3/2020   ACH                                                             US Bank Checking                  BlueVine                             555.26
                                         Check                4/13/2020   ACH                                                             US Bank Checking                  BlueVine                             555.26
                                         Check                4/17/2020   ACH                                                             US Bank Checking                  BlueVine                             555.26

Echo Group, Inc.
                                         Credit Card Charge    2/2/2020                                                                   Community State Bank CreditCard   ‐SPLIT‐                           22.37
                                         Credit Card Charge    2/6/2020                                                                   Community State Bank CreditCard   ‐SPLIT‐                           110.03
                                         Credit Card Charge   2/10/2020                                                                   Community State Bank CreditCard   ‐SPLIT‐                           41.74
                                         Credit Card Charge   2/10/2020                                                                   Community State Bank CreditCard   ‐SPLIT‐                           33.11
                                         Credit Card Charge   2/14/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           76.84
                                         Credit Card Charge   2/19/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           14.79
                                         Check                2/20/2020   ACH            46706                                            US Bank Checking                  Echo Material                       5,833.60
                                         Credit Card Charge   2/20/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           116.52
                                         Credit Card Charge   2/20/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           565.06
                                         Credit Card Charge   2/25/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           8.67
                                         Credit Card Charge   2/28/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           149.32
                                         Credit Card Charge    3/5/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           123.63
                                         Credit Card Charge   3/11/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           248.21
                                         Credit Card Charge   3/11/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           210.12
                                         Check                3/16/2020   ACH            46706                                            US Bank Checking                  Echo Material                       5,833.60
                                         Credit Card Charge   3/16/2020   S8431293.00    ORDER# S8431293.002                              US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           160.51
                                         Bill Pmt ‐Check      3/17/2020   ACH            46706                                            US Bank Checking                  Accounts Payable                    8,462.70
                                         Credit Card Charge   3/17/2020   S8433874.00    ORDER# S8433874.002                              US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           14.96
                                         Bill Pmt ‐Check      3/18/2020   JC Echo        46706                                            US Bank Checking                  Accounts Payable                      538.82
                                         Credit Card Charge   3/19/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           417.40
                                         Credit Card Charge   3/20/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           474.44
                                         Credit Card Charge   3/25/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           20.73
                                         Bill Pmt ‐Check      3/26/2020             1134 46706                                            US Bank Checking                  Accounts Payable                  10,051.97
                                         Check                 4/9/2020   ACH            46706                                            US Bank Checking                  Job Materials Purchased             1,044.30
                                         Check                4/20/2020   ACH            46706                                            US Bank Checking                  Job Materials Purchased             1,888.31
                                         Check                4/20/2020   ACH            46706                                            US Bank Checking                  Job Materials Purchased               149.14
                                         Check                4/20/2020   ACH            46706                                            US Bank Checking                  Job Materials Purchased             1,419.20
                                         Check                4/21/2020   Debit          46706                                            US Bank Checking                  Job Materials Purchased               909.66
                                         Bill Pmt ‐Check      4/24/2020   JC ECHO        Joint Check from contractor not written by RES   US Bank Checking                  Accounts Payable                       655.2
                                         Check                4/28/2020   ACH            46706                                            US Bank Checking                  Job Materials Purchased             1,055.93
                                         Check                 5/1/2020   ACH            46706                                            US Bank Checking                  Job Materials Purchased               357.97
                                         Check                 5/4/2020   ACH            46706                                            US Bank Checking                  Job Materials Purchased               153.59
                                         Check                 5/5/2020   ACH            46706                                            US Bank Checking                  Job Materials Purchased               301.88

Electrical Engineering & Equipment Co.
                                         Credit Card Charge    2/4/2020                                                                   Community State Bank CreditCard   ‐SPLIT‐                           39.80
                                         Bill Pmt ‐Check      2/21/2020                  WDMCSD TAX EXEMPT CERT IN ATTACHEMENTS           US Bank Checking                  Accounts Payable                    8,000.00
                                         Credit Card Charge   2/24/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           112.47
                                         Credit Card Charge   2/24/2020                                                                   US Bank Credit Card ‐ 4128 RE     ‐SPLIT‐                           1,264.49
                                         Check                2/25/2020 Debit                                                             US Bank Checking                  Job Materials Purchased             1,264.49
                                  Bill Pmt ‐Check      2/27/2020   JC 123328    Joint Check from contractor not written by RES   US Bank Checking                Accounts Payable                10,872.51
                                  Bill Pmt ‐Check      2/27/2020   JC 3E        Joint Check from contractor not written by RES   US Bank Checking                Accounts Payable                 3,285.23
                                  Bill Pmt ‐Check       3/9/2020   ACH                                                           US Bank Checking                Accounts Payable                 8,000.00
                                  Check                3/16/2020   ACH                                                           US Bank Checking                ‐SPLIT‐                         280.67
                                  Credit Card Charge   3/16/2020                                                                 US Bank Credit Card ‐ 4128 RE   ‐SPLIT‐                         280.67
                                  Check                 4/1/2020   Debit                                                         US Bank Checking                Service Materials Purchased         28.21
                                  Bill Pmt ‐Check       4/3/2020   ACH                                                           US Bank Checking                Accounts Payable                 8,000.00
                                  Bill Pmt ‐Check      4/16/2020   JC 3E        Joint Check from contractor not written by RES   US Bank Checking                Accounts Payable                 3,360.60
                                  Bill Pmt ‐Check       5/1/2020   JC 3E        Joint Check from contractor not written by RES   US Bank Checking                Accounts Payable                 3,285.56
                                  Bill Pmt ‐Check       5/5/2020   JC 124436    Joint Check from contractor not written by RES   US Bank Checking                Accounts Payable                   347.58


Home Depot Credit Card
                                  Check                 2/4/2020   ACH                                                           US Bank Checking                Home Depot Credit Card ‐ 8693    2,501.84
                                  Check                2/24/2020   ACH                                                           US Bank Checking                Home Depot Credit Card ‐ 8693    4,311.44
                                  Check                3/23/2020   ACH                                                           US Bank Checking                Home Depot Credit Card ‐ 8693    2,983.53
                                  Check                4/14/2020   ACH                                                           US Bank Checking                Home Depot Credit Card ‐ 8693    1,318.31
                                  Check                 4/3/2020   ACH                                                           US Bank Checking                Home Depot Credit Card ‐ 8693    3,230.94

Internal Revenue Service Center
                                  Liability Check       2/1/2020   ACH           45‐3071904                                      US Bank Checking                Payroll Liabilities                  26.06
                                  Liability Check       2/4/2020            1112 45‐3071904                                      US Bank Checking                ‐SPLIT‐                         35,812.00
                                  Liability Check       2/4/2020   ACH           45‐3071904                                      US Bank Checking                Payroll Liabilities               6,000.00
                                  Liability Check      2/26/2020   ACH           45‐3071904                                      US Bank Checking                ‐SPLIT‐                         7,069.10
                                  Liability Check       4/9/2020   ACH           45‐3071904                                      US Bank Checking                ‐SPLIT‐                         7,420.16
                                  Liability Check      4/15/2020   To Print      45‐3071904                                      US Bank Checking                ‐SPLIT‐                         7,328.92
                                  Liability Check      4/23/2020   ACH           45‐3071904                                      US Bank Checking                ‐SPLIT‐                         6,643.00

Iowa Department of Revenue
                                  Liability Check      2/20/2020 ACH            45‐3071904000                                    US Bank Checking                Payroll Liabilities             25,955.70
                                  Liability Check      3/18/2020 ACH            999999                                           US Bank Checking                Payroll Liabilities              1,521.93
                                  Liability Check      3/23/2020 ACH            45‐3071904000                                    US Bank Checking                Payroll Liabilities              3,475.00

QuickBooks Payroll Service
                                  Liability Check       2/6/2020                Created by Payroll Service on 02/04/2020         US Bank Checking                ‐SPLIT‐                         21,853.41
                                  Liability Check       2/6/2020                Created by Payroll Service on 02/04/2020         US Bank Checking                ‐SPLIT‐                         989.17
                                  Liability Check      2/13/2020                Created by Payroll Service on 02/12/2020         US Bank Checking                ‐SPLIT‐                         17,433.35
                                  Liability Check      2/20/2020                Created by Payroll Service on 02/19/2020         US Bank Checking                ‐SPLIT‐                         20,139.18
                                  Liability Check      2/27/2020                Created by Payroll Service on 02/25/2020         US Bank Checking                ‐SPLIT‐                         19,963.20
                                  Liability Check       3/5/2020                Created by Payroll Service on 03/03/2020         US Bank Checking                ‐SPLIT‐                         19,922.22
                                  Liability Check      3/12/2020                Created by Payroll Service on 03/11/2020         US Bank Checking                ‐SPLIT‐                         20,366.52
                                  Check                3/16/2020 ACH            QB Renewal                                       US Bank Checking                Dues & Subscriptions               499.95
                                  Liability Check      3/17/2020                Created by Payroll Service on 03/16/2020         US Bank Checking                ‐SPLIT‐                         1,001.75
                                  Liability Check      3/19/2020                Created by Payroll Service on 03/18/2020         US Bank Checking                ‐SPLIT‐                         20,280.46
                                  Liability Check      3/26/2020                Created by Payroll Service on 03/24/2020         US Bank Checking                ‐SPLIT‐                         20,753.03
                                  Liability Check       4/2/2020                Adjusted for voided paycheck(s)                  US Bank Checking                ‐SPLIT‐                         21,035.38
                                  Liability Check       4/9/2020                Created by Payroll Service on 04/08/2020         US Bank Checking                ‐SPLIT‐                         21,124.29
                                  Liability Check      4/14/2020                Created by Payroll Service on 04/13/2020         US Bank Checking                ‐SPLIT‐                         664.49
                                  Liability Check      4/16/2020                Created by Payroll Service on 04/15/2020         US Bank Checking                ‐SPLIT‐                         20,094.04
                                  Liability Check      4/23/2020                Created by Payroll Service on 04/22/2020         US Bank Checking                ‐SPLIT‐                         17,120.94
                                  Liability Check      4/23/2020                Created by Payroll Service on 04/22/2020         US Bank Checking                ‐SPLIT‐                         36.25
                                  Liability Check      4/27/2020                Created by Payroll Service on 04/27/2020         US Bank Checking                Payroll Expenses                      0.38
                                  Liability Check      4/27/2020                Created by Payroll Service on 04/27/2020         US Bank Checking                Payroll Expenses                      0.57
                                  Liability Check      4/30/2020                Created by Payroll Service on 04/29/2020         US Bank Checking                ‐SPLIT‐                         19,194.15
                                  Liability Check       5/7/2020                Created by Payroll Service on 05/06/2020         US Bank Checking                ‐SPLIT‐                         19,228.73

SCI Communications, Inc
                                  Bill Pmt ‐Check      2/24/2020          7106 PAY APP#1 ‐ PO#316‐14063                          US Bank Checking                Accounts Payable                 3,000.00
                                        Bill Pmt ‐Check    3/6/2020         7112                                                    US Bank Checking   Accounts Payable                 1,000.00
                                        Bill Pmt ‐Check   3/13/2020         7115                                                    US Bank Checking   Accounts Payable                 1,000.00
                                        Bill Pmt ‐Check   3/27/2020         7117 PAY APP#1 ‐ PO#316‐14063                           US Bank Checking   Accounts Payable                 2,000.00
                                        Bill Pmt ‐Check    5/5/2020 JC 124437    Joint check from Contractor ‐ not written by RES   US Bank Checking   Accounts Payable                 5,040.00

United Fire Group
                                        Check             2/21/2020 ACh                                                             US Bank Checking   Insurance Expense                 7,426.00
                                        Check             2/21/2020 ACH                                                             US Bank Checking   Insurance Expense                 4,398.00
                                        Check             4/16/2020 ACH                                                             US Bank Checking   ‐SPLIT‐                         7,083.00

US Bank ‐ Credit Card
                                        Check             2/20/2020   ACH                                                           US Bank Checking   US Bank Credit Card ‐ 4128 RE    1,500.00
                                        Check              3/3/2020   ACH                                                           US Bank Checking   US Bank Credit Card ‐ 4128 RE    1,000.00
                                        Check             3/10/2020   ACH                                                           US Bank Checking   US Bank Credit Card ‐ 4128 RE    1,000.00
                                        Check             3/16/2020   ACH                                                           US Bank Checking   US Bank Credit Card ‐ 4128 RE    1,000.00
                                        Check              4/7/2020   ACH                                                           US Bank Checking   US Bank Credit Card ‐ 4128 RE    3,000.00

Wellmark Blue Cross Blue Shield of IA
                                        Liability Check    2/3/2020 ACH                                                             US Bank Checking   ‐SPLIT‐                         7,713.13
                                        Liability Check   2/26/2020 ACH                                                             US Bank Checking   ‐SPLIT‐                         8,637.56
                                        Liability Check   3/31/2020 ACH                                                             US Bank Checking   ‐SPLIT‐                         7,986.91
Woodside Business Park
                                        Check             2/20/2020 ACH                                                             US Bank Checking   Rent Expense                     5,369.97
                                        Check             3/16/2020 ACH                                                             US Bank Checking   Rent Expense                     5,369.97
                                        Check             4/13/2020 ACH                                                             US Bank Checking   Rent Expense                     5,114.26
Wright Express
                                        Check             2/14/2020   ACH         690046‐0416‐00‐859626‐4                           US Bank Checking   Auto and Truck Expenses          1,300.00
                                        Check              3/6/2020   ACH         690046‐0416‐00‐859626‐4                           US Bank Checking   Auto and Truck Expenses          4,072.03
                                        Check             3/10/2020   ACH         690046‐0416‐00‐859626‐4                           US Bank Checking   Auto and Truck Expenses          2,002.18
                                        Check             3/23/2020   ACH         690046‐0416‐00‐859626‐4                           US Bank Checking   Auto and Truck Expenses          1,662.68
